Citation Nr: 1436084	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  09-43 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a psychiatric disorder (claimed as schizophrenia), to include whether a claim for service connection should be reconsidered.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and T.P.



ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from December 1976 to January 1977.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

The Veteran testified before the undersigned in April 2011.  In March 2012, May 2013, and September 2013, the Board remanded the issue to the Agency of Original Jurisdiction (AOJ) for additional development.  The claim has since been returned to the Board for further appellate review.  The Board has reviewed all relevant documents in the Veterans Benefits Management System (VBMS) and Virtual VA paperless files in its consideration of the appeal.

The issue of entitlement to service connection for a psychiatric disorder, to include schizophrenia, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  In an unappealed September 1977 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a nervous condition, to include schizophrenia.  

2.  Since the September 1977 rating decision, relevant official service department records were associated with the claims file.


CONCLUSIONS OF LAW

1.  The September 1977 rating decision in which the RO denied service connection for a nervous condition, to include schizophrenia, is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  The issue of entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia, is reconsidered.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a), (c) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Historically, a September 1977 rating decision denied service connection for a nervous condition, to include schizophrenia.  Although notified of the RO's decision in a letter dated later that month, the Veteran did not initiate an appeal.  No new and material evidence was submitted within a year.  38 C.F.R. § 3.156(b).  Therefore, that decision is final. 

A claim that is the subject of a prior final denial may be reopened if new and material evidence is received with respect to that claim.  38 C.F.R. § 3.156(a).  Furthermore, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding the requirement that new and material evidence must first be received.  38 C.F.R. § 3.156(c). 

In September 2008, the Veteran filed a request to reopen the claim.  In conjunction with his request, the Board remanded the claim in September 2013, in part to obtain any additional service records associated with a claimed period of service in 1988 and treatment at base camp in 1974.  Information from the Personnel Information Exchange System (PIES) reflects that the AOJ requested additional documentation from the National Personnel Records Center (NPRC) in October 2013.  The following month, the NPRC indicated that copies of the requested records had been mailed.  VBMS indicates that additional service treatment records were received and associated with the Veteran's electronic file in October 2013 and service personnel records were received and associated in February, April, and May 2014.  The records include a copy of the Veteran's September 1976 enlistment examination, which was not associated with the claims file at the time of the 1977 decision, but was available.  The examination report indicates that the Veteran's psychiatric evaluation was normal.  This is relevant to his claim that his psychiatric disorder was aggravated by active duty service.  Pursuant to 38 C.F.R. § 3.156(c), this additional service record is relevant, and requires reconsideration of the claim for service connection.


ORDER

The claim for entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia, is reconsidered; the claim is granted to this extent only.


REMAND

As discussed above, reconsideration of the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder is warranted.  However, a review of the record reflects that the AOJ has not considered the claim on the merits.  Under these circumstances, to avoid any prejudice to the Veteran, a remand for AOJ consideration of the claim on the merits, in the first instance, is warranted.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board also finds that further development is necessary prior to AOJ consideration of the claim.  

In this case, the Veteran asserts that his preexisting schizophrenia was aggravated by active duty service.  As noted above, his September 1976 enlistment examination reflects that his psychiatric evaluation was normal.  Medical Board proceedings indicate that after approximately one week of active duty, the Veteran was admitted to the Naval Regional Medical Center with a diagnosis of schizophrenia.  The Medical Board determined that he was unfit for duty and it was recommended that he be separated from service.  

Every Veteran is presumed to have been in sound condition at entry into service except as to defects, infirmities, or disorders noted at the time of such entry.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2013).  Because the Veteran's schizophrenia was not noted at entry, the presumption of soundness applies.  In order to rebut the presumption of soundness, it must be shown with clear and unmistakable evidence both that a disorder preexisted service and that the disorder was not aggravated by service.  Id.  In this case, given the facts outlined above, the Board finds that a VA examination and medical opinion are necessary to make a determination on the claim.  See 38 C.F.R. § 3.156(c)(4) (2013).  

In addition, any outstanding VA and non-VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to identify the provider(s) of any additional treatment or evaluation he has received for his psychiatric disorder, which are not already associated with the claims file, and to provide any releases necessary for VA to secure records of such treatment or evaluation.  Specifically this should include hospitalization records referred to during the April 2011 Board hearing (Tr. at 9) and referenced in his records from Horizon House.  

All requests and responses must be clearly documented in the Veteran's claims file and the Veteran must be notified of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

2.  Obtain any outstanding treatment records for the Veteran from the Philadelphia VA Medical Center dated since December 2012.  If any of the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

3.  After the development requested in items (1) and (2) is complete, schedule the Veteran for a VA examination to address the nature and etiology of his claimed psychiatric disability.  The entire electronic claims file should be made available to and be reviewed by the clinician, and it should be confirmed that such records were available for review. 

After examining the Veteran, and considering his pertinent medical history and competent lay statements regarding observable symptomatology, the examiner should identify all current psychiatric disorders and provide an opinion as to the following questions for each currently diagnosed disorder:  

i.  Is there clear and unmistakable (undebatable) evidence that the Veteran had a psychiatric disability prior to his active duty service?  

ii.  If the answer to question (i) above is yes, is there clear and unmistakable (undebatable) evidence that the pre-existing psychiatric disability did NOT undergo an increase in severity beyond the natural scope of the disability during the Veteran's active duty service?

iii.  If the answer to question (i) above is no, is it at least as likely as not (50 percent or greater probability) that any psychiatric disability manifested during active duty service or is otherwise related to an event, injury, or disease incurred during active duty service?  

A complete explanation must be provided for any opinion rendered.  

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated on the merits.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


